DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 11/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 11,082,664 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yuen [U.S. 2006/0007709 A1].
Regarding claim 1, Yuen discloses an LED night light [title], comprising: at least one first optical lens [9, 10] positioned in front or on top of at least one LED [2] to eliminate an LED spotlight effect, or transmit or change a light beam emitted by the at least one LED; and at least one second optical lens [6, a transparent front protective shade with refractive angels at its surface, and a semi-transparent back protective shade] to enable light beams exiting from the at least one first optical lens to be transmitted to a wall having an electrical outlet into which the LED night light is plugged [by prongs 3] and to the second optical lens, wherein the at least one second optical lens [6] is a cover or outer lens assembled with a prong base [3, see figures 1 and 3], and wherein the light beam is shown on the second optical lens in front of the night light, and an outlet wall surface (figures 1-9, paragraphs 0031-0033).
Regarding claim 4, Yuen discloses an LED night light [title], comprising: at least one first optical lens [9, 10] positioned in front, on top, or on a side of at least one LED [2]; and at least one second optical lens [6, a transparent front protective shade with refractive angels at its surface, and a semi-transparent back protective shade], the second optical lens [6] being a unit assembled to a prong unit [3], wherein the at least one second optical lens is a cover or outer lens, and wherein a light beam exiting the first optical lens is emitted to at least two surfaces including a surface of (1) the second optical lens, and (2) a wall having an outlet into which the LED night light is plugged (figures 1-9, paragraphs 0031-0033).
Regarding claim 5, Yuen discloses an LED night light [title], comprising: more than one optical lens [9, 10 and 6] to change a narrow angle LED light beam into an LED light beam having a wider area, a changed viewing angle, or a reduced LED spotlight effect, wherein the wider area, changed viewing angle, or reduced LED spotlight effect is created by emission of the narrow angle light beam through a first optical lens [9, 10] and then emission to (1) a surface of a second optical lens [6, a transparent front protective shade with refractive angels at its surface, and a semi-transparent back protective shad ], and (2) a surface of a wall having an outlet into which at least one prong [3] of the LED night light is plugged, and wherein the second optical lens is a unit assembled to a prong base and is an outer or cover lens (figures 1-9, paragraphs 0031-0033).
Regarding claim 6, Yuen discloses an LED night light [title], comprising: (a) at least one first optical lens [9, 10], (b) at least one second optical lens [6] on a front of the night light, the first optical lens and the second optical lens configured to change a narrow light beam from an LED [2] into a light beam that (i) does not form a bright light spot, or (ii) has a substantially even brightness, the light beam exiting from the first optical lens being shown on (A) the second optical lens, and (B) a wall having an outlet into which at least one prong [3] of the LED night light is plugged, wherein the LED night light includes at least one of the following additional function devices: (9) an integrated circuit [4, 5] for setting, adjusting, selecting, or changing at least one LED light function [on/off], timing or duration (figures 1-9, paragraphs 0031-0033).
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
The applicant argues that the Yuen publication (U.S. 2006/0007709) is not directed to an LED night light with multiple optical lenses, but rather to a night light cold-cathode light source (2), "a fluorescent integrating pillar (9), and a reflecting mirror (11) at "another end of the said cold-cathode light source (2)."
The applicant recites that while the introductory section of the Yuen publication mentions an "LED sensor night light," the detailed description of the Yuen publication only discloses a cold-cathode light source (2) with a mirror at one end, and a "fluorescent optic integrating pillar (9)," as described in paragraph [0032] of the Yuen publication and illustrated in Fig. 3. The applicant concludes that a cold cathode light source with a fluorescent pillar is not equivalent to an LED-and-lens arrangement of the type claimed. 
The examiner disagrees because the applicant appears to explain the chamber (10) of said fluorescent optic integrating pillar (9) of Yuen publication while the applicant is silent about the LED (2) and the protective shade (6) (see figure 3 and paragraph 0032). Yuen publication discloses an LED night light (title, paragraphs 0010-0014) having an LED (2) (see figures 3 and 9) with multiple optical lenses (a first optical lens 9 and a second optical lens 6, see figures 3 and 9).
In view of above, claims 1, 4, 5 and 6 are unpatentable over Yuen publication.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875